UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13OR 15(d)OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION13OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-54355 AmpliTech Group, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4566352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 35 Carlough Rd. #3 Bohemia, NY 11716 (address of principal executive offices)(Zip Code) 631-521-7831 (Registrant’s telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of August 16, 2013, the registrant had 19,994,863 shares of common stock, par value $0.001 per share, issued and outstanding. AMPLITECH GROUP, INC. QUARTERLY REPORT ON FORM 10-Q JUNE 30, 2013 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Default Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements AmpliTech Group, Inc. Condensed ConsolidatedBalance Sheets As of June 30, 2013 and December 31, 2012 June 30, December 31, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Inventory, net of reserve Prepaid expenses Total Current Assets Property and equipment, net Deferred financing costs, net Security deposits Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses $ $ Customer deposits Payroll taxes payable Convertible notes payable Notes payable Factor financing Current portion of capital leases Current portion of loans payable Total Current Liabilities Long-Term Liabilities Capital leases Loans payable Due to officer Total Liabilities Commitments and Contingencies Stockholders' Deficit Common Stock, par value $.001, 50,000,000 shares authorized, 19,994,863 and 17,875,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements 4 AmpliTech Group, Inc. Condensed Consolidated Statements of Operations For The Three and Six Months Ended June 30, 2012 and 2013 (Unaudited) For The Three Months Ended For The Six Months Ended June 30, June 30, June 30, June 30, Sales $ Cost of Goods Sold Gross Profit General and Administrative Income (Loss) From Operations ) ) Other Income (Expenses); Interest Expense ) Income (Loss) Before Income Taxes ) ) Provision (Credit) For Income Taxes - Net Income (Loss) ) ) Basic and Diluted Income (Loss) Per Share $ ) $ $ ) $ Weighted Average Number of Shares Outstanding, Basic and Diluted See accompanying notes to the condensed consolidated financial statements 5 Amplitech Group, Inc. Condensed Consolidated Statements of Stockholders' Equity For The Six Months Ended June 30, 2013 Common Stock Additional Total Number of Par Paid-In Accumulated Stockholders' Shares Value Capital Deficit Equity Balance, December 31, 2012 $ $ $ ) $ ) Conversion of convertible promissory notes Net (loss) for the six months ended June 30, 2013 ) ) Balance, June 30, 2013 $ $ $ ) $ ) See accompanying notes to the condensed consolidated financial statements 6 AmpliTech Group, Inc. Condensed Consolidated Statements of Cash Flows For The Six Months Ended June 30, 2012 and 2013 (Unaudited) June 30, June 30, Cash Flows from Operating Activities: Net Income (Loss) $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and Amortization Issuance of Common Stock for Services - Changes in Operating Assets and Liabilities: Accounts Receivable ) ) Inventory ) Prepaid Expenses ) - Tax Credit Receivable - Security Deposits - Accounts Payable and Accrued Expenses ) Customer Deposits ) ) Payroll Taxes Payable ) Total Adjustments ) ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Addition of Capital Lease Equipment - ) Net cash (used in) investing activities - ) Cash Flows from Financing Activities: Repayment of Convertible Note ) - Proceeds from Convertible Note Advances From/(Repayments To) Factor Financing, Net ) Note and Loan Repayments ) ) Capital Lease Financing Advances (Repayments), Net ) Private Plcements of Common Stock - Decrease in Due to Officer ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental disclosures: Interest and Taxes paid: Interest Expense $ $ Income Taxes $ $ Non-Cash Financing and Investing Activities Issuance of Common Stock for Services $
